Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 1 February 1803
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
            Dear Sir
            Washington Feb. 1. 1803.
          
          I have to acknolege the reciept of your favors of Aug. 16. and Oct. 4. and the latter I recieved with peculiar satisfaction; because while it holds up terms which cannot be entirely yielded, it proposes such as a mutual spirit of accomodation and sacrifice of opinion, may bring to some point of union. while we were preparing on this subject such modifications of the propositions of your letter of Oct. 4. as we could assent to, an event happened which obliged us to adopt measures of urgency. the suspension of the right of deposit at New Orleans, ceded to us by our treaty with Spain, threw our whole country into such a ferment as imminently threatened it’s peace. this however was believed to be the act of the Intendant unauthorised by his government. but it shewed the necessity of making effectual arrangements to secure the peace of the two countries against the indiscreet acts of subordinate agents. the urgency of the case, as well as the public spirit therefore induced us to make a more solemn appeal to the justice and judgment of our neighbors, by sending a minister extraordinary to impress them with the necessity of some arrangement. Mr. Monroe has been selected; his good dispositions cannot be doubted. multiplied conversations with him, and views of the subject taken in all the shapes in which it can present itself, have possessed him with our estimates of every thing relating to it, with a minuteness which no written communication to mr Livingston could ever have attained. those will prepare them to meet & decide on every form of proposition which can occur, without awaiting new instructions from hence, which might draw to an indefinite length a discussion where circumstances imperiously oblige us to a prompt decision: for the occlusion of the Missisipi is a state of things in which we cannot exist. he goes therefore, joined with Chancellor Livingston, to aid in the issue of a crisis the most important the US. have ever met since their independence, & which is to decide their future character & career. the confidence which the government of France reposes in you will undoubtedly give great weight to your information. an equal confidence on our part, founded on your knolege of the subject, your just views of it, your good dispositions towards this country, and my long experience of your personal faith and friendship, assures me that you will render between us all the good offices in your power. the interests of the two countries being absolutely the same as to this matter, your aid may be conscientiously given. it will often perhaps be possible for you, having a freedom of communication, omnibus horis, which diplomatic gentlemen will be excluded from by form, to smooth difficulties by representations & reasonings which would be recieved with more suspicion from them. you will thereby render great good to both countries. for our circumstances are so imperious as to admit of no delay as to our course: and the use of the Missisipi so indispensable that we cannot hesitate one moment to hazard our existence for it’s maintenance. if we fail in this effort to put it beyond the reach of accident, we see the destinies we [have to] run, and prepare at once for them. not but that we shall still endeavor to go on in peace and friendship with our neighbors as long as we can, if our rights of navigation & deposit are respected; but as we foresee that the caprices of the local officer, and the abuse of those rights by our boatmen & navigators, which neither government can prevent, will keep up a state of irritation, which cannot long be kept inactive, we should be criminally improvident not to take at once eventual measures for strengthening ourselves for the contest. it may be said, if this object be so all-important to us, why do we not offer such a sum as would ensure it’s purchase? the answer is simple. we are an agricultural people, poor in money, and owing past debts. these will be falling due by instalments for 15. years to come, & require from us the practice of a rigorous economy to accomplish their paiment: and it is our principle to pay to a moment whatever we have engaged, and never to engage what we cannot, and mean not faithfully to pay. we have calculated our resources and found the sum to be moderate which they would enable us to pay, and we know from late trials that little can be added to it by borrowing. the country too which we wish to purchase, except the part already granted, and which must be confirmed to the private holders is a barren sand, 600 miles from East to West & from 30. to 40. & 50. miles from North to South, formed by deposition of the sands by the gulph stream in it’s circular course round the Mexican gulph, and which being spent after performing a semicircle, has made from it’s last depositions the sand-bank of East Florida. in West Florida indeed, there are on the borders of the rivers some rich bottoms formed by the mud brought from the upper country. these bottoms are all possessed by individuals. but the spaces between river & river are mere banks of sand: and in East Florida there are neither rivers nor consequently any bottoms. we cannot then make any thing by a sale of the land to individuals: so that it is peace alone which makes it an object with us, and which ought to make the cession of it desireable to France. whatever power, other than ourselves, holds the country East of the Missisipi becomes our natural enemy. will such a possession do France as much good, as such an enemy may do her harm? and how long would it be her’s, were such an enemy, situated at it’s door, added to G. Britain? I confess that it appears to me as essential to France to keep at peace with us, as it is to us to keep at peace with her: and that if this cannot be secured without some compromise as to the territory in question, it will be useful for both to make sacrifices to effect the compromise.
          You see, my good friend, with what frankness I communicate with you on this subject, that I hide nothing from you, and that I am endeavoring to turn our private friendship to the good of our respective countries. and can private friendship ever answer a nobler end than by keeping two nations at peace, who, if this new position which one of them is taking, were rendered innocent, have more points of common interest, and fervor of collision than any two on earth; who become natural friends, instead of natural enemies which this change of position would make them. my letters of Apr. 25. May 5. and this present one have been written, without any disguise, in this view and while safe in your hands they can never do any thing but good. but you and I are now at that time of life when our call to another state of being cannot be distant, and may be near. besides, your government is in the habit of siesing papers without notice. these letters might thus get into hands like the hornet which extracts poison from the same flower which yields honey to the bee, might make them the ground of throwing up a flame between our two countries, and make our friendship & confidence in each other effect exactly the reverse of what we are aiming at. being yourself thoroughly possessed of every idea in them, let me ask from your friendship an immediate consignment of them to the flames. that alone can make all safe, and ourselves secure.
          I intended to have answered you here on the subject of your agency in the [transacting] what money matters we may have at Paris, and for that purpose meant to have conferred with mr Gallatin. but he has for 2. or 3. days been confined to his room, and is not yet able to do business. if he is out before Mr. Monroe’s departure, I will write an additional letter on that subject. be assured that it will be a great additional satisfaction to me to render services to yourself & sons by the same acts which shall at the same time promote the public service. be so good as to present my respectful salutations to Made. Dupont & to accept yourself assurances of my constant and affectionate friendship and great respect.
          
            Th: Jefferson
          
        